
	
		II
		111th CONGRESS
		1st Session
		S. 1671
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2009
			Mr. Graham (for himself
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To enhance the reporting requirements on the status of
		  the Arab League trade boycott of Israel and other trade boycotts of
		  Israel.
	
	
		1.FindingsCongress finds the following:
			(1)The Arab League’s
			 trade boycott of the State of Israel is inconsistent with World Trade
			 Organization’s (WTO) principle of nondiscrimination.
			(2)Trade boycotts of
			 the State of Israel are a barrier to better relations between Israel and
			 nations of the Arab League.
			(3)It has been the
			 long-standing policy of the United States to oppose the enforcement of trade
			 boycotts of Israel.
			(4)Many members of
			 the World Trade Organization continue to enforce the primary trade boycott of
			 the State of Israel. Other WTO members continue to enforce the secondary and
			 tertiary trade boycott of the State of Israel.
			(5)Taxpayers are
			 required to report requests to participate in or cooperate with an
			 international boycott. Section 999 of the Internal Revenue Code of 1986
			 requires the Secretary of the Treasury to keep a list of countries which
			 require or may require participation in, or cooperation with, a trade boycott
			 of Israel. Currently, the list of countries which require or may require
			 participation in a trade boycott of Israel includes Kuwait, Lebanon, Libya,
			 Qatar, Saudi Arabia, Syria, the United Arab Emirates, and the Republic of
			 Yemen.
			(6)In 2005, during
			 negotiations for the accession of the Kingdom of Saudi Arabia to the World
			 Trade Organization (WTO), the United States received assurances from the
			 Kingdom of Saudi Arabia that, upon accession, WTO rules will apply
			 between Saudi Arabia and all current members which includes Israel.
			 Further, the United States received assurances that Saudi Arabia is
			 legally obligated to provide most-favored nation treatment to all WTO Members,
			 including Israel. Any government sanctioned activity on the Boycott [of Israel]
			 would be a violation of Saudi Arabia’s obligations and subject to dispute
			 settlement. This legal obligation cannot be changed..
			(7)The United States
			 Trade Representative reports annually on the Arab League’s trade boycott of
			 Israel under the National Trade Estimate report but that reporting on trade
			 boycotts of Israel can be improved through additional reporting
			 requirements.
			(8)Greater
			 transparency and more comprehensive reporting will assist United States
			 taxpayers in complying with United States law and policy regarding trade
			 boycotts of Israel.
			(9)Improved
			 reporting will enhance efforts to end all trade boycotts of Israel and allow
			 progress on ending such boycotts to be better measured.
			(10)Taking steps to
			 improve transparency with respect to the boycott of Israel can serve the United
			 States goal of the elimination of the trade boycott of Israel. Fostering
			 increased trade and investment ties between Israel and the countries of the
			 greater Middle East can encourage stronger ties and greater understanding among
			 the peoples of the Middle East.
			2.Statement of
			 policyCongress reaffirms its
			 opposition to trade boycotts of Israel and calls on the President to take
			 stronger steps to end all trade boycotts of Israel.
		3.National trade
			 estimate reporting requirement
			(a)Section 181(b) of the Trade Act of 1974 (19
			 U.S.C. 2241(b)) is amended by adding at the end the following:
				
					(4)Report on the
				boycott of israel
						(A)In
				generalThe United States Trade Representative shall include in
				each report submitted under paragraph (1), a list of each country that
				participates in any trade boycott of Israel. With respect to each country
				identified as participating in a formal or informal trade boycott of the State
				of Israel, the United States Trade Representative shall report on a
				country-specific basis the following:
							(i)Whether the
				country is a participant in the Arab League boycott or any other boycott of
				Israel including any boycott sponsored by the Arab League or the Organization
				of Islamic Conference.
							(ii)Whether any
				officials of the boycotting country have attended any Arab League or
				Organization of the Islamic Conference boycott meetings in any official or
				unofficial capacity during the year preceding the submission of the
				report.
							(iii)Whether the
				boycotting country maintains a government office with responsibility for
				enforcement of a boycott of Israel.
							(iv)Whether the
				boycotting country has laws enforcing a boycott of Israel or otherwise
				prohibiting Israeli origin goods from entering its territories and a summary of
				those laws.
							(v)Whether the
				boycotting country has recently changed its domestic boycott laws or
				regulations with respect to either strengthening or eliminating the
				boycott.
							(vi)Whether a
				country’s laws or practices with respect to a boycott of Israel are of a nature
				that they may lead a taxpayer to reasonably conclude that the taxpayer would be
				required to report a request to participate in or cooperate with the boycott to
				the Secretary of the Treasury pursuant to section 999 of the Internal Revenue
				Code of 1986.
							(vii)Whether a
				country encourages or otherwise condones, through government-sponsored actions,
				an unofficial boycott of goods of Israeli origin, including consumer marketing
				campaigns directed against the purchase of goods of Israeli origin.
							(viii)Whether a
				country’s formal or informal boycott practices have had an identifiable impact
				on United States exports of goods that have Israeli content.
							(ix)Whether a
				country’s formal or informal boycott practices have had an identifiable impact
				on United States businesses with operations or investments in Israel.
							(B)Other
				informationThe United States Trade Representative shall include
				in the National Trade Estimate, a report on any steps taken by the United
				States at the World Trade Organization or other international fora to end the
				trade boycott of the State of
				Israel.
						.
			
